432 F.2d 434
UNITED STATES of America, Plaintiff and Appellee,v.Richard Duane BROWN, Appellant.
No. 25646.
United States Court of Appeals, Ninth Circuit.
Aug. 26, 1970.

William N. Forman (argued), Reno, Nev., for appellant.
Julien G. Sourwine (argued), Asst. U.S. Atty., Bart M. Schouweiller, U.S. Atty., Reno, Nev., for plaintiff and appellee.
Before CHAMBERS and TRASK, Circuit Judges, and POWELL, District Judge.
PER CURIAM:


1
Brown has been convicted of interstate transportation of forged securities.


2
The evidence of knowledge and intent was mostly circumstantial, but we find it was quite strong.  We are satisfied it meets the standard of United States v. Nelson, 9 Cir., 419 F.2d 1237.


3
The judgment of conviction is affirmed.